PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
            _____________

                No. 13-3232
               _____________

     ESTATE OF FRANK P. LAGANO,
                             Appellant

                      v.

BERGEN COUNTY PROSECUTOR’S OFFICE;
MICHAEL MORDAGA; VARIOUS JOHN DOE
    AND JANE DOE DEFENDANTS,
   whose individual identities or wrongful
     acts are not now known to Plaintiff
               _____________

On Appeal from the United States District Court
         for the District of New Jersey
           (D.C. No. 2-12-cv-05441)
 District Judge: Honorable Faith S. Hochberg
                _____________

           Argued March 19, 2014

Before: CHAGARES, GREENAWAY, JR., and
        VANASKIE, Circuit Judges.

           (Filed October 15, 2014)
William H. Buckman, Esq.
William H. Buckman Law Firm
110 Marter Avenue, Suite 209
Moorestown, NJ 08057

Edward M. Koch, Esq.
White & Williams
1650 Market Street
1800 One Liberty
Philadelphia, PA 19103

David M. Ragonese, Esq. [Argued]
White & Williams
457 Haddonfield Road
Suite 400, Liberty View
Cherry Hill, NJ 08002
Attorneys for Plaintiff/Appellant

John J. Hoffman, Esq.
Lisa A. Puglisi, Esq.
Brian G. Flanagan, Esq. [Argued]
Eric S. Pasternack, Esq.
Office of Attorney General of New Jersey
PO Box 112
25 Market Street
Richard J. Hughes Justice Complex
Trenton, NJ 08625
Attorneys for Defendants/Appellees
                       _____________

                       OPINION
                     _____________


                             2
VANASKIE, Circuit Judge.

       Frank P. Lagano was fatally shot on April 12, 2007, in
front of a diner in East Brunswick, New Jersey. More than
five years later, in August 2012, the Estate of Frank P.
Lagano (“the Estate”) filed suit against, inter alia, the Bergen
County Prosecutor’s Office (the “BCPO”) and former BCPO
Chief of Detectives Michael Mordaga, alleging that BCPO
personnel improperly revealed to members of organized
crime that Lagano was an informant and this disclosure led to
Lagano’s murder. Specifically, the Estate contends the
alleged disclosure of Lagano’s status as a confidential
informant established a state-created danger in violation of
his due process rights. The Estate also challenges a
December 2004 search of Lagano’s home and seizure of his
property.      The BCPO and Mordaga (collectively,
“Appellees”) each filed motions to dismiss the Estate’s
complaint under Federal Rules of Civil Procedure 12(b)(1)
and 12(b)(6). The District Court granted both motions and
dismissed the Estate’s claims in their entirety. For the
reasons that follow, we will affirm in part, vacate in part, and
remand for further proceedings consistent with this opinion.

                               I.

      According to the Estate, Lagano and Michael Mordaga
shared a long-term business and personal relationship.1


       1
         As is required when reviewing a district court’s
dismissal under Rules 12(b)(1) and 12(b)(6), our recitation of
the facts assumes the truthfulness of the Estate’s well-pled
allegations. Rea v. Fed. Investors, 627 F.3d 937, 940 (3d Cir.


                               3
Lagano was also the subject of an organized crime
investigation by the BCPO, where Mordaga served as Chief
of Detectives. On December 1, 2004, BCPO detectives
executed a search warrant at Lagano’s home in New Jersey,
during which they seized more than $50,000 in cash along
with other items. Detectives from the BCPO also executed
search warrants on Lagano’s safe deposit boxes, which
resulted in the seizure of additional funds. Lagano was
charged with several crimes, including racketeering,
promoting gambling, criminal usury, and conspiracy.

       After Lagano was charged, Mordaga allegedly brought
Lagano to his office and instructed him to retain a specific
attorney with the assurance that the attorney could “make his
legal problems go away.” (Estate’s Br. 12.) Lagano did not
follow Mordaga’s instructions. Instead, according to the
Estate’s allegations, Lagano agreed to serve as a confidential
informant for James Sweeney, who was employed at the time
as an investigator with the Criminal Justice Division of the
New Jersey Attorney General’s Office (“the DCJ”).

       Mordaga subsequently attended a dinner meeting with
Lagano, where he once again urged Lagano to hire the
attorney he recommended, assuring him that, if he did so,
“half his money would be returned and . . . [he] would serve
no prison time.” (App. 31a ¶ 28.) Lagano rejected
Mordaga’s offer, and their relationship “soured.” (Id. 30a ¶
21.)



2010); Gould Elec. Inc. v. United States, 220 F.3d 169, 176
(3d Cir. 2000).


                              4
       The Estate avers that sometime thereafter, “[BCPO]
personnel . . . disclosed to alleged members of traditional
Organized Crime families . . . that [Lagano] had been an
informant.” (Id. 32a ¶ 32.) On April 12, 2007, more than two
years after his arrest, Lagano was shot and killed. The Estate
argues that Lagano’s death resulted from the actions of
Mordaga and other BCPO employees, who allegedly
“conspired to illegally arrest and steal funds from Lagano in
2004 and, then, intentionally, and with reckless disregard for
Lagano’s safety, conspired to disclose Lagano’s status as a
confidential informant to known members of Organized
Crime.” (Estate’s Br. 9.)

       On August 29, 2012, the Estate filed a three-count
complaint against the State of New Jersey, the BCPO,
Mordaga, and various John and Jane Doe Defendants. The
bulk of the Estate’s factual averments were based on
allegations made by James Sweeney, who is now deceased, in
a complaint he filed in 2010 (“the Sweeney Complaint”).2

      2
         Sweeney served as Sergeant State Investigator for the
DCJ. Following the termination of his employment in
September 2008, Sweeney filed suit against the State of New
Jersey, the New Jersey Attorney General’s Office, the DCJ,
and several officers, alleging a violation of the New Jersey
Racketeer Influenced and Corrupt Organizations Act
(“NJRICO”), N.J. Stat. Ann. §§ 2C:41-1 et. seq. The
Sweeney Complaint alleged widespread corruption within the
BCPO, which he believed was involved in “business dealings
with alleged members of Organized Crime families and the
unlawful seizure, retention and use of monies by high ranking
members of that County’s Prosecutor’s Office.” (App. 114a.)
It also alleged that several officials at the DCJ knowingly


                              5
The Estate contends that it discovered the facts relevant to
this appeal through the Sweeney Complaint.

       The Estate filed a first amended complaint
(hereinafter, “the amended complaint”) on December 12,
2012, which asserts the same claims as averred in the original
complaint but omits the State of New Jersey as a defendant.
Count 1 presents a due process claim under the state-created
danger theory, asserting that Appellees violated Lagano’s
rights by disclosing his identity as a confidential informant,
thus proximately causing his death. Count 2 asserts the same
claim, but under the New Jersey Constitution, made
actionable via the New Jersey Civil Rights Act, N.J. Stat.
Ann. § 10:6-1 to -2 (“NJCRA”). Count 3 asserts violations of
the Fourth Amendment’s prohibition against unreasonable
searches and seizures, made actionable by 42 U.S.C. §§ 1983
and 1985.



attempted to obstruct Sweeney’s investigation into this
corruption.

       Most relevant to this appeal, the Sweeney Complaint
included allegations related to Mordaga’s relationship with
Lagano, the BCPO’s organized crime investigation, and the
search and seizure at Lagano’s home, which Sweeney
claimed was improper. Significantly, following Lagano’s
murder on April 12, 2007, Sweeney alleged that he sent an
email to a superior “advising him of sensitive data concerning
[Mordaga] and [Lagano’s] relationship,” because he believed
this data “could potentially have created a motive for
[Lagano’s] murder.” (App. 116a.)


                              6
        The BCPO filed a motion to dismiss, and the District
Court granted the motion on March 22, 2013. Mordaga then
filed a motion to dismiss, which the District Court granted on
June 19, 2013. The Estate filed this timely appeal.

                              II.

       The District Court had jurisdiction under 28 U.S.C. §§
1331, 1343, and 1367. We have jurisdiction under 28 U.S.C.
1291. We review de novo a district court’s dismissal under
Rule 12(b)(1), see Common Cause of Pa. v. Pa., 558 F.3d
249, 257 (3d Cir. 2009), as well as Rule 12(b)(6), see Wiest v.
Lynch, 710 F.3d 121, 128 (3d Cir. 2013).

                              III.

        The District Court’s dismissal rested on several
alternative theories: the District Court dismissed all counts on
the basis that neither Mordaga nor the BCPO is a “person”
amenable to suit under 42 U.S.C. § 1983, § 1985, or the
NJCRA; it dismissed all counts against the BCPO on the
basis that the BCPO is entitled to Eleventh Amendment
sovereign immunity; it dismissed Counts 1 and 2 against
Mordaga on the basis that he is entitled to qualified
immunity; and it dismissed Count 3 on the alternative basis
that it is barred by the statute of limitations. We will discuss
each in turn.

  A. The BCPO and Mordaga as “Persons”

       We begin with the question of whether Appellees are
“persons” amenable to suit under 42 U.S.C. § 1983, §1985, or
the NJCRA. In its March 22, 2013 opinion, the District Court
held that the BCPO is not a “person” subject to liability under



                               7
these provisions. In its June 19, 2013 opinion, the District
Court concluded that Mordaga is not a “person” subject to
suit under the federal civil rights laws. Because the District
Court erred in reaching these conclusions, we will vacate the
dismissal on this ground.

  1.   Sections 1983 and 1985

       Section 1983 imposes liability on “[e]very person
who, under color of any statute, ordinance, regulation,
custom, or usage, of any State . . . subjects . . . any citizen of
the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws.” 42 U.S.C.
§ 1983 (emphasis added). Section 1985 imposes liability “if
two or more persons” conspire to interfere with civil rights in
a manner enumerated therein. Id. § 1985 (emphasis added).3


       3
         We have never explicitly decided whether the term
“person” has the same meaning under §§ 1983 and 1985.
Nevertheless, the district courts in our Circuit have
consistently answered that question in the affirmative. See,
e.g., Carabello v. Beard, 468 F. Supp. 2d 720, 723 n.2 (E.D.
Pa. 2006); Wright v. Phila. Hous. Auth., No. 94-1601, 1994
WL 597716, at *2-3 (E.D. Pa. 1994); Rode v. Dellarciprete,
617 F. Supp. 721, 723 n.2 (M.D. Pa. 1985). Here, neither
party argues that “person” means something different under §
1985 than under § 1983, and we see no reason why this
should be so. We, like our sister Court of Appeals in Owens
v. Haas, 601 F.2d 1242, 1247 (2d Cir. 1979), therefore
assume that “person” has the same meaning under both §§
1983 and 1985.


                                8
        The District Court found that the BCPO was an arm of
the State of New Jersey, and that Mordaga, as BCPO Chief of
Detectives, was a state official. In Will v. Michigan
Department of State Police, 491 U.S. 58, 71 (1989), the Court
held that “neither a State nor its officials acting in their
official capacities are ‘persons’ under § 1983.” 4 Local
governmental bodies and their officials, by contrast, are
regarded as “persons” amenable to suit under § 1983. See
Monell v. Dep’t of Social Servs., 436 U.S. 658, 690 (1978).

        Because local governmental bodies and their officials
are “persons” under §§ 1983 and 1985, and state agencies and
their officials acting in their official capacity are not, we must
decide initially whether the BCPO is an arm of the State of
New Jersey or of Bergen County. If the BCPO is an arm of
the State of New Jersey, we must then decide whether
Mordaga has been sued exclusively in his official capacity as
BCPO Chief of Detectives.5

      Our resolution of the first question—whether the
BCPO is an arm of the State—is guided by Coleman v. Kaye,
87 F.3d 1491 (3d Cir. 1996). In Coleman, we held that
“when [New Jersey] county prosecutors engage in classic law

       4
          As to officials of the State, the Court in Will
explained that “[o]bviously, state officials literally are
persons[,] [b]ut a suit against a state official in his or her
official capacity is not a suit against the official but rather is a
suit against the official’s office.” 491 U.S. at 71.
       5
         Of course, a state official sued in his or her personal
capacity is amenable to suit under §§ 1983 and 1985. See
Hafer v. Melo, 502 U.S. 21, 31 (1991).


                                 9
enforcement and investigative functions, they act as officers
of the State.” Coleman v. Kaye, 87 F.3d 1491, 1505 (3d Cir.
1996). When county prosecutors perform administrative
functions “unrelated to the duties involved in criminal
prosecution,” however, they act as county officials. Id. at
1505–06.

        Here, the District Court found that “the BCPO was
acting within its classical function of investigating criminal
activities and conducting criminal prosecutions with respect
to Mr. Lagano.” (App. 13a.) Similarly, the District Court
found that Mordaga “was acting as the Chief of Detectives in
the BCPO, a state agency,” and that Mordaga was acting “in
his official capacity in connection with the allegations made
by Lagano’s Estate.” (App. 8a.) Based upon these findings,
the District Court concluded that neither the BCPO nor
Mordaga were amenable to suit under §§ 1983 and 1985, and
dismissed those claims accordingly.

       It is, of course, true that in some respects the amended
complaint avers activity within the BCPO and actions taken
by Mordaga that fall within the ambit of “classic law
enforcement and investigative functions.” Coleman, 87 F.3d
at 1505. But the amended complaint must be read as a whole,
and its averments and the inferences reasonably drawn from
those averments must be viewed in the light most favorable to
the plaintiff. See S.H. ex rel. Durell v. Lower Merion Sch.
Dist., 729 F.3d 248, 256 (3d. Cir. 2013). In this case, the
amended complaint is replete with allegations that Mordaga
and others within the BCPO were not performing the classic
functions of law enforcement or criminal investigators.

      For instance, the amended complaint alleged that
Lagano and Mordaga “enjoyed a personal and business


                              10
relationship,” (App. 29a ¶ 11), which included “vacation[ing],
visit[ing,] . . . socializ[ing,]” and “multiple business
ventures.” (Id. ¶ 12, 14.) The amended complaint also
alleged that Mordaga met with Lagano after Lagano’s home
was searched, provided him with the name of a specific
attorney, and assured Lagano that, if he retained this attorney,
“90% of [his] problems would go away.” (Id. 30a ¶ 20.)
After Lagano failed to retain the recommended attorney, the
amended complaint averred that Mordaga attended a “dinner
meeting,” during which Mordaga advised Lagano that “half
his money would be returned and guaranteed that [Lagano]
would serve no prison time if [he] hired the attorney Mordaga
recommended.” (Id. 31a ¶ 27.) As to the disclosure of
Lagano’s identity as a confidential informant, the amended
complaint alleged that “[BCPO] personnel thereafter
disclosed to alleged members of traditional Organized Crime
families arrested in raids on December 1, 2004 that [Lagano]
had been an informant.” (Id. 32a ¶ 32.)

       The amended complaint clearly alleges that Mordaga’s
relationship with Lagano extended beyond Mordaga’s official
role as BCPO Chief of Detectives during the BCPO
investigation of Lagano. It can also reasonably be inferred
from the allegations that Mordaga was not performing classic
investigatory and prosecutorial functions when he urged
Lagano to retain a specific attorney on the assurance that this
attorney could make Lagano’s problems disappear. It can
also be inferred from the amended complaint that the alleged
disclosure of Lagano’s status as a confidential informant was
unrelated to any lawful investigative or prosecutorial




                              11
function.6 These allegations support a reasonable inference
that neither Mordaga nor the BCPO acted within their classic
investigatory and prosecutorial functions with respect to the
state-created danger claim advanced by the Estate.
Accordingly, the District Court erred in holding that the
amended complaint alleged that the BCPO and Mordaga
acted exclusively in classic law enforcement and investigative
functions so as to make them part of the State and thus not
amenable to suit under §§ 1983 and 1985.

        Even if the amended complaint could not be viewed as
alleging conduct outside classic law enforcement and
investigative functions, the dismissal as to Mordaga was
incorrect for an additional reason. Mordaga is sued not only
in his official capacity, but also in his personal capacity. (See
Estate Br. 31.) Accordingly, he most certainly is amenable to
suit as a “person” under §§ 1983 and 1985. See Hafer, 502
U.S. at 27. In Hafer, the Supreme Court explicitly rejected
the theory that “state officials may not be held liable in their
personal capacity for actions they take in their official
capacity.” Id. Thus, under Hafer, the District Court erred in
       6
           Lagano’s complaint intermittently describes this
disclosure in language that suggests it was intentional (see,
e.g., App. 32a ¶ 32 (“[BCPO] personnel thereafter disclosed .
. .”)), and in language that suggests it may have been
inadvertent (see, e.g., id. ¶ 36 (“By failing to protect from
disclosure . . . .”)). The District Court is free to consider,
therefore, whether the complaint sufficiently pled the
requisite affirmative act on the part of the BCPO or Mordaga
that is required to state a claim under the state-created danger
theory. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 235
(3d Cir. 2008).


                               12
dismissing the amended complaint against Mordaga in his
personal capacity.

  2.   New Jersey Civil Rights Act

       In addition to bringing suit under the federal civil
rights statutes, the Estate raised a claim under the NJCRA,
N.J. Stat. Ann. § 10:6-1 to -2. Like 42 U.S.C. § 1983, the
NJCRA “premise[s] liability on the conduct of a ‘person.’”
Lopez-Siguenza v. Roddy, No. 13-2005 (JBS/JS), 2014 WL
1298300, at *7 (D.N.J. Mar. 31, 2014). New Jersey district
courts have interpreted the NJCRA as having incorporated the
Supreme Court’s decision in Will that, for purposes of § 1983,
states and state officials acting in their official capacity are
not amenable to suit. See id. at *5; Didiano v. Balicki, Civ.
No. 10-4483 (RBK/AMD), 2011 WL 1466131, at *8 (D.N.J.
Apr. 18, 2011); Slinger v. New Jersey, Civ. No. 07-5561
(DMC), 2008 WL 4126181, at *7–8 (D.N.J. Sept. 4, 2008),
rev’d in part, 366 F. App’x 357 (3d Cir. 2010). Because the
District Court erred in concluding at this stage that neither the
BCPO nor Mordaga were “persons” amenable to suit under
§§ 1983 and 1985, it likewise erred in concluding that they
are not “persons” under the NJCRA. 7 Accordingly, we will
vacate the dismissal of Count 2 on that ground as well.


       7
        The District Court and the parties cite N.J. Stat. Ann.
§ 1:1-2, which defines “person” for purposes of New Jersey
law as:

              corporations,         companies,
              associations, societies, firms,
              partnerships and joint stock
              companies as well as individuals,


                               13
  B. Eleventh Amendment Sovereign Immunity

      The District Court also dismissed the amended
complaint as to the BCPO on the alternative basis that the



              unless restricted by the context to
              an individual as distinguished
              from a corporate entity or
              specifically restricted to 1 or some
              of     the    above      enumerated
              synonyms and, when used to
              designate the owner of property
              which may be the subject of an
              offense, includes this State, the
              United States, any other State of
              the United States as defined infra
              and any foreign country or
              government lawfully owning or
              possessing property within this
              State.

(emphasis added). The District Court’s analysis focused
solely on whether the state was used here “to designate the
owner of property which may be the subject of an offense,”
and concluded that it was not. While we agree with the
District Court that this exception for property disputes is not
implicated here, we must nevertheless vacate the dismissal
pursuant to the NJCRA because the District Court’s analysis
assumes that the BCPO and Mordaga acted as agents of the
state, and we hold that the District Court erred in drawing that
conclusion at this stage.


                              14
BCPO is protected by Eleventh Amendment sovereign
immunity. The Eleventh Amendment of the United States
Constitution provides:

             The Judicial power of the United
             States shall not be construed to
             extend to any suit in law or
             equity, commenced or prosecuted
             against one of the United States
             by Citizens of another State, or by
             Citizens or Subjects of any
             Foreign State.

U.S. Const. amend. XI.

       Sovereign immunity extends to state agencies and state
officers, “as long as the state is the real party in interest.”
Fitchik v. N.J. Transit Rail Operations, 873 F.2d 655, 659 (3d
Cir. 1989). It does not extend to counties and municipalities.
Bolden v. Se. Pa. Transp. Auth., 953 F.2d 807, 813 (3d Cir.
1991) (“[A]lthough political subdivisions of a state, such as
counties and municipalities, fall within the term ‘State’ as
used in the Fourteenth Amendment, political subdivisions are
not ‘State[s]’ under the Eleventh Amendment.”).             To
determine whether the state is the real party in interest, this
Court considers three factors: (1) whether the money to pay
for the judgment would come from the state; (2) the status of
the agency under state law; and (3) what degree of autonomy
the agency has. Fitchik, 873 F.2d at 659.

       Rather than applying Fitchik to the facts alleged by the
Estate to reach the conclusion that the BCPO was entitled to
Eleventh Amendment sovereign immunity, the District Court
relied solely on our decision in Coleman. The District


                              15
Court’s reading of Coleman is erroneous. First, Coleman
never mentions Fitchik. And second, Coleman does not
address Eleventh Amendment sovereign immunity. Instead,
Coleman focuses on the question of what entities and public
officials may be regarded as arms and officials of the State for
the purpose of determining whether the named entity and
public official are to be regarded as “persons” subject to suit
under § 1983. The District Court’s analysis improperly
conflates the jurisprudence interpreting the term “person” in
the context of § 1983 with the concept of Eleventh
Amendment sovereign immunity. Although the existence of
Eleventh Amendment sovereign immunity was a factor
considered by the Supreme Court in Will, the two concepts
are analytically distinct. See Hafer, 502 U.S. at 30 (“Most
certainly, Will’s holding does not rest directly on the Eleventh
Amendment.”).

        Appellees point to our unpublished decision in
Beightler v. Office of Essex Cnty. Prosecutor, 342 Fed. App’x
829, 832 (3d Cir. 2009) (per curiam), which stated that
Coleman “essentially analyzed the same factors presented in
Fitchik,” as support for the District Court’s conclusion that
the Fitchik factors are met any time a court finds that county
prosecutors act as arms of the state by performing classic law
enforcement functions. However, we are not bound or
persuaded by Beightler’s statement that the Fitchik inquiry is
satisfied whenever a county prosecutor engages in classic
prosecutorial functions. We therefore conclude that Fitchik
provides the proper framework for analyzing Eleventh
Amendment sovereign immunity as it applies to county
prosecutors, and on remand the District Court must apply




                              16
Fitchik to determine whether the BCPO is entitled to Eleventh
Amendment sovereign immunity in this case.8

  C. Qualified Immunity

        We turn now to the District Court’s finding that
Mordaga is protected by qualified immunity. “The doctrine
of qualified immunity protects government officials ‘from
liability for civil damages insofar as their conduct does not
violate clearly established statutory or constitutional rights of
which a reasonable person would have known.’” Pearson v.
Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982)). To resolve a claim of
qualified immunity, a court must engage in a two-pronged
analysis to decide (1) whether the plaintiff alleged sufficient
facts to establish the violation of a constitutional right, and (2)
whether the right was “clearly established” at the time of the
defendant’s actions. Id. at 232.

       The Estate’s claim is grounded in the Due Process
Clause of the Fourteenth Amendment, which provides that no
State shall “deprive any person of life, liberty, or property,
without due process of law . . . .” U.S. Const. amend. XIV, §

       8
         Of course, the fact that we have held that the
amended complaint does not allege that the BCPO was acting
at all times within its classic prosecutorial investigative
capacity is enough to undermine the District Court’s Eleventh
Amendment ruling. We emphasize, however, that the
Eleventh Amendment inquiry is analytically distinct from the
question of whether a county entity is a “person” for § 1983
purposes, and Fitchik controls the Eleventh Amendment
inquiry.


                                17
1.     We have recognized that “[i]ndividuals have a
constitutional liberty interest in personal bodily integrity that
is protected by the Due Process Clause of the Fourteenth
Amendment.” Phillips, 515 F.3d at 235. In general, this
liberty interest does not require the state to affirmatively
protect its citizens. DeShaney v. Winnebago Cnty. Dep’t of
Soc. Servs., 489 U.S. 189, 195–96 (1989). One exception to
this general rule is the state-created danger theory, and it is
under this theory that the Estate proceeds on its due process
claims.

       To establish a claim under the state-created danger
theory, a plaintiff must prove that:

              (1) the harm ultimately caused
              was foreseeable and fairly direct;

              (2) a state actor acted with a
              degree of culpability that shocks
              the conscience;

              (3) a relationship between the
              state and the plaintiff existed such
              that the plaintiff was a foreseeable
              victim of the defendant’s acts, or
              a member of a discrete class of
              persons subjected to the potential
              harm brought about by the state’s
              actions, as opposed to a member
              of the public in general; and

              (4) a state actor affirmatively used
              his or her authority in a way that
              created a danger to the citizen or


                               18
              that rendered the citizen more
              vulnerable to danger than had the
              state not acted at all.

Bright v. Westmoreland Cnty., 443 F.3d 276, 281 (3d Cir.
2006) (internal quotation marks and footnotes omitted).

       The Estate asserts that Appellees—either Mordaga or
another employee within the BCPO—disclosed Lagano’s
status as a confidential informant to members of organized
crime families, and that this disclosure established a state-
created danger that resulted in his murder. Mordaga
responded that he is entitled to qualified immunity on the
state-created danger claims because the Estate failed to
establish either a violation of a constitutional right, or that the
constitutional right was clearly established at the time of the
alleged violation.

       The District Court focused on the second prong of the
qualified immunity analysis, holding that the constitutional
right claimed to have been violated was not clearly
established at the time of Lagano’s murder. In reaching this
conclusion, the District Court reasoned that because “[t]here
are no published cases that extend the state created danger
right to confidential informants in the Third Circuit[,] . . . it
would be unfair to hold that a constitutional right was ‘clearly
established.’” (App. 6a–7a.) The District Court defined the
right asserted by the Estate as “a confidential informant’s
constitutional right to nondisclosure.” (Id.)

       We cannot endorse the District Court’s unduly narrow
construction of the right at issue, or its statement that the right
was not clearly established. It has been clearly established in
this Circuit for nearly two decades that a state-created danger


                                19
violates due process. See Kneipp v. Tedder, 95 F.3d 1199,
1211 (3d Cir. 1996) (holding that state-created danger theory
is “viable mechanism for establishing a constitutional
violation.”). That we have not applied the state-created
danger theory in the context of a confidential informant is not
dispositive on the qualified immunity defense. As the
Supreme Court explained in Hope v. Pelzer, 536 U.S. 730
(2002), “[a]lthough earlier cases involving fundamentally
similar facts can provide especially strong support for a
conclusion that the law is clearly established, they are not
necessary to such a finding.” Id. at 741 (internal citation and
quotation marks omitted). Thus, the Estate can overcome
Mordaga’s qualified immunity defense without proving that
we have previously issued a binding decision recognizing a
state-created danger in the context of the disclosure of a
confidential informant’s status, and the District Court erred in
requiring it to do so.

       The focus of the qualified immunity inquiry is on the
allegations made by the Estate. Specifically, the question is
whether the facts averred by the Estate fall within the
elements of the state-created danger theory, and whether “it
would be clear to a reasonable officer” that the alleged
disclosure was unlawful under the circumstances. Saucier v.
Katz, 533 U.S. 194, 202 (2001). We express no opinion as to
whether the amended complaint satisfies these inquiries, but,
because the District Court failed to apply the proper standard,
we must vacate the District Court’s decision in favor of
Mordaga on the qualified immunity defense.

  D. Statute of Limitations

        The District Court dismissed Count 3 on the
alternative basis that it is barred by the statute of limitations.


                               20
In determining the length of the statute of limitations for a
claim arising under § 1983, courts must apply the limitations
period applicable to personal-injury torts in the State in which
the cause of action arose. Wallace v. Kato, 549 U.S. 384, 387
(2007). In New Jersey, where Lagano’s claim arose, personal
injury claims are governed by a two-year statute of
limitations. N.J. Stat. Ann. § 2A:14-2.9 Consequently, the
statute of limitations for Count 3, which asserts a violation of
the Fourth Amendment’s prohibition against unreasonable
searches and seizures made actionable under §§ 1983 and
1985, is two years. Because the Estate did not file suit until
August 29, 2012, the cause of action, to be timely, cannot
have accrued earlier than August 29, 2010.

       The date of accrual of a § 1983 claim is a matter of
federal law. Wallace, 549 U.S. at 388. We have described
that inquiry as follows:

              Accrual is the occurrence of
              damages caused by a wrongful
              act—“when a plaintiff has ‘a
              complete and present cause of
              action,’ that is, when ‘the plaintiff
              can file suit and obtain relief.’”
              [Wallace, 539 U.S. at 388]
              (quoting Bay Area Laundry and
              Dry Cleaning Pension Trust Fund

       9
          N.J. Stat. Ann. § 2A:12-2(a), in pertinent part,
provides that “[e]very action at law for an injury to the person
caused by the wrongful act, neglect or default of any person
within this State shall be commenced within 2 years next after
the cause of such action shall have accrued . . . .”


                               21
              v. Ferbar Corp. of Cal., 522 U.S.
              192, 201 (1997)). As the Court in
              Wallace explained, “‘the tort
              cause of action accrues, and the
              statute of limitations commences
              to run, when the wrongful act or
              omission results in damages.’”
              Id. at 391 (quoting 1 Calvin W.
              Corman, Limitation of Actions §
              7.4.1 (1991)).

Dique v. N.J. State Police, 603 F.3d 181, 185–86 (3d Cir.
2010).

        Here, the search of Lagano’s home took place on
December 1, 2004. On January 13, 2005, the BCPO brought
a forfeiture action against Lagano under N.J. Stat. Ann. §
2C:65-1, claiming that a total of $265,428 was seized from
Lagano during the search. Lagano filed an answer to the
forfeiture action in 2005, and the Estate was substituted in
Lagano’s place following his death in 2007. Without arguing
for any specific date, Appellees contend that “[a]t the very
latest, the theft claim accrued in 2007, when the Estate
became a party to the forfeiture action,” and that as a result,
the statute of limitations would have run at the latest in 2009.
(Appellees’ Br. 40.) The District Court agreed, finding that
the Estate “knew or should have known about the search and
seizure claims at the time of filing of Lagano’s Answer on
March 9, 2005, or at the latest, in 2007, when the Estate
became involved in that action.” In this regard, the District
Court observed that “[u]pon substitution into the forfeiture
action, the Estate had access to Lagano’s documents and
filings involving the search and seizure matters.” (App. 16a.)



                              22
        The Estate argues that the cause of action did not
accrue until Sweeney filed his complaint in federal court in
September 2010.10 Although Lagano filed an answer to the
forfeiture action in 2005, the Estate still argues that the
answer “merely acknowledges Lagano’s awareness of the
search and seizure, not the illegality of it,” and that the
answer therefore did not put the Estate on notice that
Lagano’s rights were violated. (Appellant’s Br. 45.) Thus,
according to the Estate, the cause of action did not accrue
until the Sweeney Complaint was filed in September 2010,
and the statute of limitations did not expire until September



      10
           The relevant allegations in the Sweeney Complaint
state that members of the BCPO “confiscated the monies
from [Lagano’s] home and failed and/or refused to provide
the family with a receipt of same when they requested an
inventory,” (App. 111a ¶ 28), “searched the safe deposit box
only after directing the bank representative to leave the
room,” (id. ¶ 30), “seized items from [Lagano’s] safe deposit
box and failed and/or refused to provide a receipt of same,”
(id. ¶ 31), and that “after the arrest, [Lagano’s] relationship
with [Mordaga] soured in part because [Lagano] claimed not
all of his money and property was returned to him.” (Id. 112a
¶ 36.) Perhaps most relevant to the claim asserted in Count 3,
the Sweeney Complaint also states that Sweeney “advised his
superiors . . . of potential corruption within the hierarchy of
that County Prosecutor’s Office, including business dealings
with alleged members of Organized Crime families and the
unlawful seizure, retention and use of monies by high ranking
members of that County Prosecutor’s Office.” (Id. 114a ¶ 50
(emphasis added).)


                              23
2012. Under this theory, the Estate’s August 2012 complaint
would be timely.

        The Estate’s arguments are unpersuasive. Lagano’s
home was searched and his property was seized in December
2004, giving rise to the claim for damages. The record
demonstrates that Lagano himself knew about the allegedly
unlawful search and seizure by March 2005 at the latest, and
thus had a complete cause of action at that time. See Dique,
603 F.3d at 185–86. As a result, the two-year period of
limitations expired in March 2007, before Lagano’s death the
following month. We therefore hold that Count 3 is barred by
the statute of limitations, and we will affirm the District
Court’s dismissal of Count 3 accordingly.

                             IV.

        We must address one final issue. The Estate argues
that it should be permitted to file a second amended
complaint upon remand. We agree. We have held that
whether or not a plaintiff seeks leave to amend, a district
court considering a 12(b)(6) dismissal “must permit a curative
amendment unless such an amendment would be inequitable
or futile.” Phillips, 515 F.3d at 245 (citing Alston v. Parker,
363 F.3d 229, 235 (3d Cir. 2004)). Here, the District Court
dismissed the Estate’s complaint against the BCPO with
prejudice without making a finding that further amendment
would be futile. This, too, was improper. The Estate must be
permitted to file a second amended complaint unless the
District Court makes a finding of futility.




                              24
                             V.

       For the foregoing reasons, we will affirm in part and
vacate in part the judgment entered by the District Court, and
remand for further proceedings consistent with this opinion.




                             25